                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF DELAWARE

 PELOTON INTERACTIVE, INC.                      )
                                                )
                      Plaintiff,                )
                                                )
        v.                                      )   C.A. No. 1:19-cv-1903-RGA
                                                )
 ECHELON FITNESS, LLC,                          )
                                                )
                      Defendant.                )
                                                )

                           REQUEST FOR ORAL ARGUMENT

       Pursuant to District of Delaware Local Rule 7.1.4, Defendant Echelon Fitness, LLC

respectfully requests oral argument on Defendant’s Renewed Motion to Dismiss Plaintiff’s Patent

Infringement Claims (D.I. 17). Briefing on the motion is now complete.

                                                GREENBERG TRAURIG, LLP
 OF COUNSEL:
                                                /s/ Benjamin J. Schladweiler
 Douglas R. Weider                              Benjamin J. Schladweiler (#4601)
 James L. Ryerson                               The Nemours Building
 GREENBERG TRAURIG, LLP                         1007 North Orange Street, Suite 1200
 500 Campus Drive, Suite 400                    Wilmington, DE 19801
 Florham Park, NJ 07932                         Phone: (302) 661-7000
 Phone: (973) 360-7900                          schlwadweilerb@gtlaw.com
 weiderd@gtlaw.com
 ryersonj@gtlaw.com                             Attorney for Defendant Echelon Fitness, LLC
 Dated: February 6, 2020
                                CERTIFICATE OF SERVICE

       I, Benjamin J. Schladweiler, hereby certify that on February 6, 2020, I caused the foregoing

Request for Oral Argument to be served via electronic mail upon the following counsel of record:

 Steven N. Feldman, Esquire                          Michael J. Flynn, Esquire
 Christina V. Rayburn, Esquire                       Anthony D. Raucci, Esquire
 Karen Younkins, Esquire                             Morris, Nichols, Arsht & Tunnell LLP
 Maxwell K. Coll, Esquire                            1201 North Market Street
 Kevin X. Wang, Esquire                              P.O. Box 1347
 Hueston Hennigan LLP                                Wilmington, DE 19899-1347
 523 West Sixth Street, Suite 400                    mflynn@mnat.com
 Los Angeles, CA 90014                               araucci@mnat.com
 sfeldman@hueston.com
 crayburn@hueston.com                                Counsel for Plaintiff Peloton Interactive, Inc.
 kyounkins@hueston.com
 mcoll@hueston.com
 kwang@hueston.com


                                                       /s/ Benjamin J. Schladweiler
                                                       Benjamin J. Schladweiler (#4601)
